DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MARK LEVY on 2/19/2021.

The application has been amended as follows: 
SPECIFICATION
In the Amendment to Specification filed 2/13/2021, the following changes are made:
In line 2 of the first paragraph, the word “mixture” has been deleted and the text  --active liquid emulsion--  inserted therefor.
In line 3 of the first paragraph, the text  --and comprises--  has been inserted between the comma and the word “a”. 
In line 6 of the first paragraph, a semicolon has been inserted between the words “tocopherol” and “and”.

The third paragraph reading “--The chewing gum pieces can also comprise sealing syrup of no more than 5% by weight to fully coat the chewing gum pieces, and the chewing gum pieces can be panned while applying coatings thereto.” has been deleted.
In the fourth paragraph, line 4, the words “and food grade” have been deleted.

CLAIMS
In Claim 3, line 9, the text “d)” has been deleted.
In Claim 3, line 9, the text  --of the gum being sealed--   has been inserted between the words “weight” and  “to”.
In Claim 12, line 9, the text “d)” has been deleted.
In Claim 12, line 9, the text  --of the gum being sealed--   has been inserted between the words “weight” and  “to”.

Reasons for Allowance
McGrew et al teaches that the gum tablets are coated multiple times by panning with a syrup to provide a product containing about 10% to about 65% or higher of the coating (col 22, lines 1-11).  Other prior art, Richey et al (US 5171589) teaches that Silesia Confiserie Manual #2, Special Handbook for Dragee Production provides information on panning procedures and materials,  For chewing gum, the panned coating will normally about 20% to about 50%, and preferably about 30% to about 40% of the product (weight assumed), therefore one of ordinary skill in the art would not have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748